Title: To Benjamin Franklin from David Hartley, 1 June 1784
From: Hartley, David
To: Franklin, Benjamin



Sir
Paris June 1 1784

I have the honour to inform you that I have transmitted to London, the ratification on the part of Congress of the definitive treaty of peace, between Great Britain and the united states of america. I am ordered to represent to you, that a want of form appears in the first paragraph of that instrument, wherein the united states are mentioned before his majesty, contrary to the established custom in every treaty, in which a crowned head and a republic are parties.— It is likewise to be observed that the term definitive articles is used instead of definitive treaty.
The conclusion likewise appears deficient, as it is neither signed by the President, nor is it dated, & consequently is wanting in some of the most essential points of form, necessary towards authenticating the validity of the instrument.
I am ordered to propose to you, Sir, that these defects in the ratification shd be corrected, wch might very easily be done, either by signing a declaration in the name of Congress, for preventing the particular mode of expression so far as relates to precedency, in the first paragraph, being considered as a precedent, to be adopted on any future occasion, or else by having a new copy made out in America, in wch these mistakes shd be corrected, & wch might be done without any prejudice arising to either of the Parties by the delay. I am Sir with great respect and Consideration Your most obedient humble Servant

D Hartley
To His Excellency Benjamin Franklin Esqr. &c &c &c
Copy

 
[Notations?:] A / [blank] In Mr. Hartley’s No. 7.
